Citation Nr: 0522399	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-28 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a liver disorder as 
proximately due to the service-connected fibromyositis, 
paravertebral lumbosacral muscles.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to a compensable disability evaluation for 
fibromyositis, paravertebral lumbosacral muscles.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  At present, the issue of 
entitlement to a compensable disability evaluation for 
fibromyositis, paravertebral lumbosacral muscles, will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part. 

The Board notes that the veteran was scheduled to present 
testimony during an appeals hearing at the RO on February 24, 
2004.  However, the record contains evidence showing the 
veteran canceled the scheduled hearing that same day.  As the 
record does not contain further indication that the veteran 
or his representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The evidence is in relative equipoise as to whether the 
veteran's liver disorder is related to the service-connected 
fibromyositis, paravertebral lumbosacral muscles.

3.  The competent medical evidence of record does not show 
that the claimed bilateral knee disorder is related to active 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the claimed liver disorder is proximately due to the service-
connected fibromyositis, paravertebral lumbosacral muscles.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).  

2.  The bilateral knee disorder was neither incurred in or 
aggravated during active service and may not be presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via March 2002 and September 2002 RO 
letters, the August 2003 rating decision, and the September 
2003 statement of the case (SOC).  In addition, the March 
2002 and September 2002 RO letters, and the September 2003 
SOC provided the veteran with specific information concerning 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the rating decision, and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004). 

 In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records show that the 
veteran was treated for low back pain and tenderness over the 
paravertebral area in July 1968 during active service.  March 
1969 notations show back pain and pain with urination.  March 
1969 x-rays revealed unremarkable bones, psoas margins, and 
kidneys.  And, August 1969 and January 1970 notations reveal 
lumbar pain and muscle strain.  

The post-service medical evidence includes records received 
from the Social Security Administration, and treatment 
records from the San Juan and Ponce VA Medical Centers dated 
from 1972 to 1973, and from 1987 to 2002 which describe the 
treatment the veteran received over time for various health 
problems, including hernia, back problems, diabetes, 
nephrolithiasis, stone passage, etc.  In this respect, August 
1994 VA Medical Center (VAMC) records note the veteran had a 
hepatitis profile done.  April 1992 to May 1992 
hospitalization records show he was treated for alcohol 
dependence.  An August 2001 computed tomography (CT) scan 
shows a diagnosis of hepatomegaly with diffused 
hepatocellular disease and persistent focal hypodensity of 
the right liver lobe, and noted elevated liver enzymes.  
March 2002 Magnetic Resonance Imaging (MRI) revealed atrophic 
left liver lobe as seen in chronic liver disease.

With respect to the bilateral knee disorder, April 2002 VAMC 
x-rays revealed mild degenerative changes of the left knee.  
No additional evidence of record related to this claimed 
bilateral knee disorder is contained in the claims file.

In May 2003, the veteran underwent a VA examination.  The 
report of the examination indicates that liver function test 
abnormalities may be due to hepatitis C virus and/or 
medication (acetaminophen and Sulindac).  The nature of the 
hepatitis injury seemed slight, although there was no way of 
telling if this was secondary to virus, drugs or both, except 
by speculation.  The acetaminophen and Sulindac had been 
given to the veteran for his service-connected fibromyositis, 
and the hepatitis C virus would have come from an unconfirmed 
history of blood transfusion in 1987 at VA for a perforation 
of the intestine.

Upon a review of the evidence, the Board finds that a grant 
of service connection for liver disorder is warranted in this 
case.  The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
evidence includes medical evidence/statements both in favor 
and against the veteran's contentions, including the May 2003 
VA examination report discussed above.  As such, given the 
above described medical evidence, the Board finds that the 
evidence is in at least relative equipoise, and that the 
reasonable doubt rule applies to this case.  As previously 
indicated, when the evidence is in relative equipoise as to 
the merits of an issue, the benefit of the doubt in resolving 
the issue is to be given to the appellant.  As such, the 
Board finds that the evidence is in relative equipoise as to 
whether the claimed liver disorder is proximately due to the 
service-connected fibromyositis, paravertebral lumbosacral 
muscles.  Therefore, the veteran's claim for a liver disorder 
is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 

As to the claim of service connection for a bilateral knee 
disorder, upon a review of the evidence of record, the Board 
finds that the evidence does not support a grant of service 
connection for this disorder.  The evidence simply does not 
show that claimed bilateral knee disorder was incurred in or 
aggravated during active service.  Although the Board does 
not doubt the veteran's sincere belief that his bilateral 
knee disorder began in service, the medical evidence of 
record simply is devoid of a nexus to service.

The veteran simply has not submitted any objective medical 
evidence in support of his contentions/claim of service 
connection for a bilateral knee disorder.  As the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology or aggravation, his statements 
alone cannot serve as evidence to link the claimed bilateral 
knee disorder to service, and thus, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed bilateral knee disorder is not related to 
service, and the Board finds that the evidence is not in at 
least relative equipoise, and that the reasonable doubt rule 
is not for application in this case.  The veteran's claim 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for a liver disorder is granted.

Service connection for bilateral knee disorder is denied.


REMAND

As discussed above, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA first has a duty to notify 
the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist the claimant and the 
representative of any information and evidence needed to 
substantiate and complete a claim, as set forth in the VCAA, 
has not been fulfilled regarding the issue of an increased 
disability evaluation for fibromyositis, paravertebral 
lumbosacral muscles.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, the veteran is currently service-connected 
for fibromyositis, and the disability has been rated as 
noncompensable disabling under Diagnostic Code 5021, since 
February 1970.

The Board notes that the veteran was last examined for his 
disability in October 2002, and that it is likely that the 
veteran's disability may have increased in severity in the 
recent past.  In addition, the Board notes that the present 
evidence of record does not include a discussion as to how 
the veteran's other nonservice-connected disorders (i.e. 
lumbar spine degenerative joint disease, and disc bulging) 
affect the service-connected fibromyositis, taking into 
consideration the holdings in Mittleider v. West, 11 Vet. 
App. 181 (1998) and DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

In addition, as there may be outstanding relevant private or 
VA treatment medical records for the veteran's fibromyositis, 
including from the San Juan and Ponce VA Medical Centers, the 
RO should assist the veteran in obtaining any relevant recent 
records.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for his 
service-connected fibromyositis, 
paravertebral lumbosacral muscles, since 
February 2002 (date of claim) to the 
present, and who possess records relating 
to that treatment.  Provide the appellant 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for his service-connected 
fibromyositis, paravertebral lumbosacral 
muscles, since February 2002 (date of 
claim) to the present, if any.  All 
identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant records from the 
San Juan and Ponce.  If the search for 
the above records has negative results, 
the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should undergo an 
examination by an appropriate specialist 
to evaluate the severity of his service-
connected fibromyositis, paravertebral 
lumbosacral muscles.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims folder was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected fibromyositis, paravertebral 
lumbosacral muscles, including 1) x- rays 
studies and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected fibromyositis, 
paravertebral lumbosacral muscles, as 
opposed to any other nonservice-connected 
disorders.  If the examiner is unable to 
separate the symptomatology related to 
the service-connected fibromyositis from 
other nonservice-connected disorders, the 
examiner should so indicate in the 
report.  The examiner must also proffer 
an opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with the disability, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements. The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected fibromyositis, 
paravertebral lumbosacral muscles has, if 
any, on his earning capacity.  The 
examiner should further comment as to the 
veteran's current level of occupational 
impairment due to his fibromyositis, 
paravertebral lumbosacral muscles.  
Moreover, the examiner should render an 
opinion as to whether the disability 
alone causes marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
a report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
fibromyositis, paravertebral lumbosacral 
muscles, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2004).  The medical specialist(s) 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for myositis (Diagnostic 
Code 5021), and limitation of motion of 
the affected parts rated as arthritis 
(Diagnostic Codes 5003 and 5010).   

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an increased rating for 
fibromyositis, paravertebral lumbosacral 
muscles, currently rated as 0 percent 
disabling.  The RO's consideration of 
referring the service-connected 
fibromyositis, paravertebral lumbosacral 
muscles, for extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  In 
readjudicating the above claim, the RO 
should take into consideration the 
holdings in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service- 
connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service- 
connected condition), and DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  In 
addition, the RO must specifically 
consider the criteria listed in the 
Rating Schedule for myositis (Diagnostic 
Code 5021), limitation of motion of the 
affected parts rated as arthritis 
(Diagnostic Codes 5003 and 5010), and 
degenerative arthritis of the spine 
(Diagnostic Code 5242, as effective prior 
to and as of September 26, 2003).  The 
veteran must be specifically notified of 
the substantive changes made to the 
criteria for evaluating spine disorders 
effective September 23, 2003.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


